Title: From Thomas Jefferson to William H. Keating, 7 September 1824
From: Jefferson, Thomas
To: Keating, William H.


Sir
Monticello
Sep. 7. 24
I duly recieved by the hands of mr Short the diploma with which the  Academy of Natural Sciences of Philadelphia has been pleased to honor me as a Correspondent of their association, and I accept it with due sensibility as a mark of their favor. at my advanced age and great distance I can little hope to contribute to the stores of science of which they will be the  depository. my only returns I fear therefore will be thankfulness for their favor and sincere prayers for the success of their instn. with these I pray them and yourself to accept the assurances of my high respect and ConsiderationTh: J.